Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) because of the following reasons:
In claim 1, the recitation of (emphasis added) “A traveler mechanism for localizing a stage comprising: a rail, the rail having a linear encoder;  a truck that travels on the rail, the truck having a read head that indicates a nominal position of the truck along the rail;  a linear coupler that connects the traveler to the stage such that when the stage moves in a direction parallel to the rail, the linear coupler causes the truck to move along the rail and when the stage moves in a direction transverse to the rail, the stage will be able to move relative to the truck” is indefinite because it is unclear whether the recited “A traveler mechanism” comprising “a linear coupler” or not.  If yes, i.e. “A traveler mechanism” comprising “a linear coupler”, then how can “a linear coupler” as a component (or a subcombination) of the “traveler mechanism” (as a whole device or as a combination) can connect to the traveler itself?  If not, i.e. “A traveler mechanism” does not comprising “a linear coupler”, then what subject matter does “a linear coupler” belong with respect to “a traveler mechanism”, as a whole?  Also, how “a linear coupler” structurally arranged/position with respect to “A traveler mechanism” in order for “a linear coupler that connects the traveler to the stage”?

In claim 1, the claim limitation “a linear coupler that connects the traveler to the stage such that when the stage moves in a direction parallel to the rail, the linear coupler causes the truck to move along the rail” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, the “linear coupler” as generic placeholder is being modified by functional language “causes the truck to move along the rail”, but the generic placeholder, i.e. “linear couple” also being modified by sufficient structure, i.e. “a linear coupler that connects the traveler to the stage”; however, the so-called “linear coupler” is still considered as a generic placeholder because the “linear coupler” is not recited with any structural element(s)/feature(s) thereof to structurally connecting to the traveler and/or any structural element(s)/feature(s) that cause(s) the truck to move.  For claimed language to evokes 35 U.S.C. 112(f), the placeholder being modified by functional language, but not be modified by sufficient structure, material, or acts for performing the claimed function.  Therefore, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Similarly, in claim 9, the claim limitation “plurality of connectors, each connector coupling one of the plurality of blocks to the stage such that when the stage moves in a direction parallel to one of the plurality of tracks, the connector causes the block associated with the track in question to move along the track” has been evaluated under the three-prong test set forth in “each connector” as generic placeholder is being modified by functional language “causes the block associated with the track in question to move along the track”, but the generic placeholder, i.e. “each connector” also being modified by sufficient structure, i.e. “each connector coupling one of the plurality of blocks to the stage”; however, the so-called “connector” is still considered as a generic placeholder because the “connector” is not recited with any structural element(s)/feature(s) thereof to structurally connecting to block and/or any structural element(s)/feature(s) that cause(s) the block associate with the track to move.  For claimed language to evokes 35 U.S.C. 112(f), the placeholder being modified by functional language, but not be modified by sufficient structure, material, or acts for performing the claimed function.  Therefore, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
 Similarly, in claim 13, the claim limitation “a drive coupled between the truck and the rail, the drive being operated to maintain a nominal distance between the stage and the truck as the stage moves along an axis defined by the rail” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, the “a drive” as generic placeholder is being modified by functional language “to maintain a nominal distance between the stage and the truck”, but the generic placeholder, i.e. “a drive” also being modified by sufficient structure, i.e. “coupled between the truck and the rail”; however, the so-called “a drive” is still considered as a generic placeholder not be modified by sufficient structure, material, or acts for performing the claimed function.  Therefore, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Other claims are included herein due to their respective dependencies to the above rejected claims.

MPEP 2173.06 states:  “...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims.  There are two scenarios:  (a) if the claims were interpreted as evoking 35 U.S.C. 112(f) then all the specifically detailed descriptions of the respective features of the above generic placeholders in the above respective claims would be brought into the claimed language; however, the claimed language is not correctly written in the required format to legally properly evoking 35 U.S.C. 112(f); (b) if the claims were not interpreted as evoking 35 U.S.C. 112(f), then the claimed language would have enablement issues because critical or essential elements/features of the above components/parts, as “generic placeholders”, to the practice of the invention not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

The above are but a few specific examples of indefinite and functional or operational language used throughout these claims, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 U.S.C. 112(b).  The above mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout this claim.  Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834